Citation Nr: 0317042	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or being housebound as a 
result of service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  A notice of disagreement was 
received in December 1998; a statement of the case was issued 
in December 1998; and a substantive appeal was received in 
January 1999.  The veteran testified at a hearing before the 
undersigned in Washington, D.C., in May 1999.  

In May 2000 and September 2001, the Board remanded this issue 
to the RO for additional development.  In September 2001, the 
Board noted that the veteran had raised a series of 
additional claims.  These claims were addressed in an October 
24, 2001 rating action.  The veteran filed a timely notice of 
disagreement to the rating action on October 10, 2002.  
However, in April 2003, the veteran asked the RO to 
discontinue his request for an appeal on "everything" but 
his remand.  It therefore appears that the veteran withdrew 
his October 2002 notice of disagreement.  However, in an 
April 2003 communication, the veteran stated that while he 
had "dropped" his hearing, he had not dropped his case with 
the eleven issues.  Because of the uncertainty as to the 
veteran's intentions regarding any appeal from the October 
10, 2002, rating decision, the Board believes that remand of 
this matter is not appropriate at this time.  Instead, the 
Board refers this matter to the RO for clarification and any 
appropriate action as to any timely appeal from the October 
10, 2002, rating decision.    


REMAND

Since the October 2002 Supplemental Statement of the Case, 
additional medical evidence has been obtained.  This medical 
evidence includes a December 2002 medical report that is 
pertinent to the veteran's current claim.  The veteran did 
not waive initial consideration of the new evidence by the 
RO.  In the past, the Board could undertake development of 
this case under 38 C.F.R. § 19.9(a)(2) (2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated this regulation in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

Accordingly, the case is REMANDED for the following actions:

After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted based on 
the new evidence.  If the benefit sought 
is not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




